Citation Nr: 1751425	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-30 985	                  )        DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado.


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:	  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 2004 to September 2011.  Her service included multiple deployments to Iraq.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the 
February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A hearing was held before the undersigned in October 2014.  

In June 2015, the Board considered the issue listed above, as well as claims for increased ratings for posttraumatic stress disorder and two right knee disabilities.  As the Board issued final decisions with respect to the increased ratings claims on appeal, those issues are no longer in appellate status.  The Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The June 2015 Board decision found that the Veteran suffered a perforated ear drum in her left ear during military service and noted that a July 2011 audiogram revealed hearing loss which did not rise to the level of a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  At the 2014 Board hearing, the Veteran testified that her hearing deteriorated after this audiogram.  

On remand the Board directed the RO to obtain a medical examination to determine if the Veteran had a hearing loss disability that was related to active military service, to include the perforated temporal membrane noted therein.

An examination was conducted in November 2015 by C.M., Au. D.  The audiogram conducted reflected auditory thresholds of greater than 26 decibels at more than three measured frequencies, demonstrating hearing loss in the left ear as defined by 38 C.F.R. § 3.385.  The examiner concluded hearing loss was not at least as likely as not caused by an event in military service; however, he did not address the question of the perforated temporal membrane and he specifically stated that the issue would be addressed by another specialist.   

The second specialist, D. S., M.D., examined the Veteran and reviewed her medical records and lay statements in November 2015.  However, the examination report does not provide any discussion of the likelihood of a relationship between the hearing loss (shown in the audiogram) and the tympanic membrane injury.  

The opinions relied on in the RO's Supplemental Statement of the Case do not contain the analysis requested in the Board's June 2015 order.  Stegall v. West, 11 Vet. App. 97 (2008).  Additionally, results of audiograms in July 2011 and November 2015 raise the possibility that the Veteran's hearing is worsening over time.  The Board finds that in the interest of due process, the Veteran should be afforded another VA examination to determine her current hearing loss in both ears.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and review any additional VA treatment records associated with the Veteran's hearing loss.

2.  Once the records are obtained, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review and consider the entire claim file, to include all electronic files.  

After examining the Veteran, the examiner is to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss is related to the in-service perforation of her temporal membrane or any other in-service event.  The opinion must include a complete rationale for all opinions expressed.

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2015).

